The opinion of the Court was delivered by
Bermudez, C. J.
The defendant, indicted for murder and found guilty without capital punishment, appeals from the judgment sentencing him for life to hard labor in the State penitentiary.
The record contains three bills of exception.
The first relates to the rejection of a juror who, at the time, was charged with the crime of arson.
The District Judge had a right to take official knowledge of the existence of the prosecution of the juror for that offense before his own court, in sucli a case.
The offense charged was an infamous crime, punishable with hard labor, which disqualified the juror, under the formal provision of the law. Act 54, p. 52, of J 880.
The second bill is to the refusal of the Judge to give to the jury a charge, the occult but direct effect of which would have been to tell them which of the witnesses heard in the case they should in preference believe.
The Judge could not give the charge asked without trenching upon the facts, which he is forbidden from doing.
The appreciation of the facts testified to and of the credibility of witnesses are matters exclusively within the province of the jury.
The eharge asked was not full. It did not contain the whole law. *770It required qualification, ' limitation or explanation. The Judge was not bound to expound the law in part only. State vs. Riculfi, recently decided.
• The third bill is to the hearing of a witness charged with incompetency, on the hearing of the motion for a new trial, which was based on the ground of misconduct of the jury.
The ruling of the Court denying the motion, although of record with the testimony adduced, was not excepted to, and is not therefore presented in the form in which it should have been submitted. 32 An. 842.
As the proceeding in which the bill was taken is not before us, we are justified in ignoring it, the more so, as we feel that in doing so the accused is deprived of no ruling which could have been beneficial to him.
■ Judgment affirmed.